

116 HR 8369 IH: Battleship Iowa National Museum of the Surface Navy Act of 2020
U.S. House of Representatives
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8369IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2020Ms. Barragán (for herself, Ms. Bass, Mr. Cárdenas, Mr. Ted Lieu of California, and Mr. Cisneros) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo designate the Battleship IOWA Museum, located in Los Angeles, California, as the National Museum of the Surface Navy, and for other purposes.1.Short titleThis Act may be cited as the Battleship Iowa National Museum of the Surface Navy Act of 2020.2.FindingsCongress makes the following findings:(1)The United States Surface Navy represents the millions of sailors and thousands of ships that sail on oceans around the world to ensure the safety and freedom of Americans and all people.(2)The Battleship IOWA is an iconic Surface Navy vessel that—(A)served as home to hundreds of thousands of sailors from all 50 States; and(B)is recognized as a transformational feat of engineering and innovation.(3)In 2012, the Navy donated the Battleship IOWA to the Pacific Battleship Center, a nonprofit organization pursuant to section 501(c)(3) of the Internal Revenue Code of 1986, after which the Center established the Battleship IOWA Museum at the Port of Los Angeles in Los Angeles, California.(4)The Battleship IOWA Museum is a museum and educational institution that—(A)has welcomed millions of visitors from across the United States and receives support from thousands of Americans throughout the United States to preserve the legacy of those who served on the Battleship IOWA and all Surface Navy ships;(B)is home to Los Angeles Fleet Week, which has the highest public engagement of any Fleet Week in the United States and raises awareness of the importance of the Navy to defending the United States, maintaining safe sea lanes, and providing humanitarian assistance;(C)hosts numerous military activities, including enlistments, re-enlistments, com­mis­sion­ings, promotions, and community service days, with participants from throughout the United States;(D)is a leader in museum engagement with innovative exhibits, diverse programming, and use of technology;(E)is an on-site training platform for Federal, State, and local law enforcement personnel to use for a variety of training exercises, including urban search and rescue and maritime security exercises;(F)is a partner with the Navy in carrying out Defense Support of Civil Authorities efforts by supporting training exercises and responses to crises, including the COVID–19 pandemic;(G)is a science, technology, engineering, and mathematics education platform for thousands of students each year; (H)is an instrumental partner in the economic development efforts along the Los Angeles waterfront by attracting hundreds of thousands of visitors annually and improving the quality of life for area residents; and(I)provides a safe place for—(i)veteran engagement and reintegration into the community through programs and activities that provide a sense of belonging to members of the Armed Forces and veterans; and(ii)proud Americans to come together in common purpose to highlight the importance of service to community for the future of the United States.(5)In January 2019, the Pacific Battleship Center received a license for the rights of the National Museum of the Surface Navy from the Navy for the purpose of building such museum aboard the Battleship IOWA at the Port of Los Angeles.(6)The National Museum of the Surface Navy will—(A)be the official museum to honor millions of Americans who have proudly served and continue to serve in the Surface Navy since the founding of the Navy on October 13, 1775;(B)be a community-based and future-oriented museum that will raise awareness and educate the public on the important role of the Surface Navy in ensuring international relations, maintaining safe sea transit for free trade, preventing piracy, providing humanitarian assistance, and enhancing the role of the United States throughout the world;(C)build on successes of the Battleship IOWA Museum by introducing new exhibits and programs with a focus on education, veterans, and community;(D)borrow and exhibit artifacts from the Navy and other museums and individuals throughout the United States; and(E)work with individuals from the Surface Navy community and the public to ensure that the story of the Surface Navy community is accurately interpreted and represented.3.National Museum of the Surface Navy(a)DesignationThe Battleship IOWA Museum, located in Los Angeles, California, and managed by the Pacific Battleship Center, shall be designated as the National Museum of the Surface Navy. (b)PurposesThe purposes of the National Museum of the Surface Navy shall be to—(1)provide and support—(A)a museum dedicated to the United States Surface Navy community; and(B)a platform for education, community, and veterans programs;(2)preserve, maintain, and interpret artifacts, documents, images, stories, and history collected by the museum; and(3)ensure that the American people understand the importance of the Surface Navy in the continued freedom, safety, and security of the United States.